Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. This action is in response to the amendment filed 14 October 2021.
3. The claims 1-8 and 12-14, have been amended. Claims 1-16 are pending and have been examined in this application.
This action has been made FINAL

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 101
5. Applicant's arguments filed 14 October 2021 have been fully considered and they are not persuasive.

	The applicant argues that the present claims are analogous to DDR Holdings since they were directed towards “generating a composite web page that combines certain visual elements of a ‘host’ website with content of a third-party merchant.” DDR Holdings, LLC vy. Hotels.com, L.P., Appeal No. 2013-1505, at 3 (Fed. Cir. December 5, 2014). Similarly, the present claims are directed towards improvement of understanding user input and providing improved information (e.g., a reminder) to a user based on that improved understanding.

 However, despite the applicant asserting that this cases demonstrates the current claims show an improvement, there is not direct relationship demonstrated to the claims to this case. The application describes converting notes to action reminders by receiving an input comprising words from a user to generate a reminder based on various word representations which is not related to a system useful in an outsource provider serving webpages offering commercial opportunities. Therefore, this cases do not demonstrate an improvement for the claims of the invention. Furthermore, these cases do not follow the 2019 PEG guidelines since DDR case patent number 7,818,399 was issued in 2010. Each of these issue dates are long before 2019 and describe subject matter that are not new and significant now and should not be used to demonstrate an improvement and unconventional technological solution to a technical problem. Therefore, the rejection is maintained. 

	The applicant argues that according to Amdocs (Israel) Limited V. Openet Telecom, Inc.
(2015-1180, slip. op. (Fed. Cir. Nov. 1, 2016) the present claims demonstrate technology is used in a novel way which is an inventive concept.

	The examiner respectfully disagrees. The applicant asserts that by the standards set forth in the case Amdocs the claims demonstrate a novel method which is an inventive concept. However, despite the applicant asserting that this cases demonstrates the current claims show an inventive concept there is not direct relationship demonstrated to the claims to this case. The application describes converting notes to action reminders by receiving an input comprising words from a user to generate a reminder based on various word representations which is not related to the processing of network accounting information described in these cases. Therefore, even these cases in combination  

	The applicant argues that as stated in the USPTO April 19, 2018 Memo based on Berkheimer v. HP, Inc., an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry." It is not by itself sufficient to establish that the additional elements are well-understood, routine, conventional activities or elements to those in the relevant field. Therefore, the claims are not well-understood, routine, or conventional.

	The examiner respectfully disagrees. The applicant argues that based on the Berkheimer Memo the application is not well-understood, routine, or conventional. However, it was stated that the additional elements, such as the electronic device and processor, were considered in addition the receiving steps for the converting notes to action reminders by receiving an input comprising words from a user to generate a reminder based on various word representations and the MPEP Section 2106.05(d) indicates that mere receiving of data is a well‐understood, routine, and conventional function. Therefore, the claims are well‐understood, routine, and conventional which was not determined with only additional elements. Therefore, the rejection is maintained.



35 U.S.C. 103
6. Applicant's arguments filed 14 October 2021 have been fully considered and they are considered persuasive.
The rejection has been withdrawn. The reasons for the withdrawal described below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 1 are receiving an input corresponding to a first sentence comprising at least one word (Receiving Information, observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); identifying at least one deictic representation or information missing from the first sentence, wherein the at least one deictic representation or the information missing from the first sentence corresponds to at least one field of a purpose field, a spatial field, a temporal field, or a participant field (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); identifying, at least one second sentence including a context matching with a context of the first sentence (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); merging, at least part of the first sentence and at least part of the at least one second sentence based on the identification of the at least one second sentence (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and providing information to a user based  nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information. For example, converting notes to action reminders by receiving an input comprising words from a user to generate a reminder based on various word representations, encompasses what a transcriber does to create messages for reminders from notes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity.” Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than an electronic device and processor. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving inputs of words for creating a reminder with data is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0008] In accordance with another aspect of the present disclosure, a computer program product comprising computer executable program code recorded on a computer readable non-transitory storage medium is provided. The computer executable program code, when executed, causes the actions including receiving an input comprising at least one word from a user of the electronic device, analyzing an anaphora representation or a deictic representation for each of the at least one word, and generating a reminder based on a context from the anaphora representation or the deictic representation. 

Which shows the generation of those reminders with word inputs, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned process consists of functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the steps that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the electronic device and processor, nor the receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receiving of data is a well‐understood, routine, and conventional function when it is claimed in a merely 
Independent claim 8 also contain the identified abstract ideas above, with no more additional elements which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 2-7 and 9-16 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-16 are ineligible.

Allowable Subject Matter
8. Claims 1-16 would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection.
The reasons as to why the Claims would be allowable over the prior art are:
The closest prior art of record includes Cooper et. al (2013/0041921) describing applying information retrieval technologies for resolving a query where the system generates a response using a language analysis module configured to parse a query into elements, but does not describe converting notes to action reminders by receiving an input comprising words from a user to generate a reminder based on various word representations and merging sentences based on parameters such as location, participants and purpose, Ayelsworth et. al (2015/0206440) describing learner analysis to determine a learner profile and lessons to identify a learner response for an assessment component for a subject matter corresponding to the learner profile, but does not describe converting notes to action reminders 

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20020133480 A1
Boguraev, Branimir et al.
System and method for the dynamic presentation of the contents of a plurality of documents for rapid skimming
US 20050108001 A1
Aarskog, Brit Helle
Method and apparatus for textual exploration discovery
US 20050216443 A1
Morton, Michael Scott et al.
Method and system for indexing and searching timed media information based upon relevance intervals
US 20110307435 A1
Overell; Simon et al.
EXTRACTING STRUCTURED KNOWLEDGE FROM UNSTRUCTURED TEXT

Boyle; Currie P. et al.
AUTOMATED SELF-SERVICE USER SUPPORT BASED ON ONTOLOGY ANALYSIS
US 20140257793 A1
Gandrabur; Simona et al.
Communicating Context Across Different Components of Multi-Modal Dialog Applications
US 20150254230 A1
Papadopoullos; Alkis et al.
METHOD AND SYSTEM FOR MONITORING SOCIAL MEDIA AND ANALYZING TEXT TO AUTOMATE CLASSIFICATION OF USER POSTS USING A FACET BASED RELEVANCE ASSESSMENT MODEL
US 20150356463 A1
Overell; Simon et al.
EXTRACTING STRUCTURED KNOWLEDGE FROM UNSTRUCTURED TEXT
US 20150363384 A1
WILLIAMS; FRANK JOHN et al.
SYSTEM AND METHOD OF GROUPING AND EXTRACTING INFORMATION FROM DATA CORPORA
US 20170060831 A1
Smythe; Jared M.D. et al.
Deriving Logical Justification in an Extensible Logical Reasoning System


10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        1/20/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683